

SECOND AMENDED AND RESTATED EXECUTIVE CHANGE OF CONTROL AGREEMENT
This Second Amended and Restated Executive Change of Control Agreement (this
“Agreement”), by and between On Assignment, Inc., a Delaware corporation (the
“Company”), and Peter T. Dameris (the “Executive”), is entered into on November
17, 2015. This Agreement amends and restates the Original Agreement (defined
below) and is effective as of the Amended Effective Date (as defined below).
RECITALS
A.The Company and the Executive previously entered into that certain Amended and
Restated Executive Change of Control Agreement dated December 11, 2008 (the
“Original Agreement”).
B.    The Company and the Executive wish to enter into an amended and restated
agreement, effective December 31, 2015 (the “Amended Effective Date”).
C.    The Board of Directors of the Company (the “Board”), has determined that
it is in the best interests of the Company and its stockholders to assure that
the Company will have the continued dedication of the Executive, notwithstanding
the possibility, threat or occurrence of a Change of Control (as defined
herein). The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the current Company in the event of
any threatened or pending Change of Control, and to provide the Executive with
compensation and benefits arrangements upon a Change of Control that ensure that
the compensation and benefits expectations of the Executive will be satisfied
and that are competitive with those of other corporations.
D.    As of the Amended Effective Date, the Original Agreement shall be
superseded by this Agreement.
AGREEMENT
In consideration of the foregoing and the mutual covenants and promises
contained herein, the parties agree as follows:
1.Certain Definitions. Capitalized terms (such as “Cause”) not otherwise defined
herein shall have the meanings set forth in the Employment Agreement. In
addition to the terms defined elsewhere herein, the following terms shall have
the respective meanings set forth below:






--------------------------------------------------------------------------------



(a)    “Accrued Compensation” means an amount including all amounts earned or
accrued through the termination date but not paid as of the termination date
including (i) Base Salary, (ii) reimbursement for reasonable and necessary
expenses incurred by the Executive on behalf of the Company during the period
ending on the termination date, (iii) vacation and sick leave pay (to the extent
provided by Company policy or applicable law), and (iv) incentive compensation
(if any) earned in respect of any period ended prior to the termination date. It
is expressly understood that incentive compensation shall have been “earned” as
of the time that the conditions to such incentive compensation have been met,
even if not calculated or payable at such time.
(b)    “Affiliated Company” means any company controlled by, controlling or
under common control with the Company.
(c)    “Base Salary” means the Executive’s Annual Base Salary (as defined in
Section 1(b)(i) of the Employment Agreement) at the rate in effect during the
last regularly scheduled payroll period immediately preceding the occurrence of
the Change of Control and does not include, for example, bonuses, overtime
compensation, incentive pay, fringe benefits, sales commissions or expense
allowances.
(d)    “Cause” has the meaning given to it in the Employment Agreement.
(e)    “Change of Control” shall be deemed to occur upon the consummation of any
of the following transactions:
(i)    a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
state of the Company’s incorporation or a transaction in which 50% or more of
the surviving entity’s outstanding voting stock following the transaction is
held by holders who held 50% or more of the Company’s outstanding voting stock
prior to such transaction; or
(ii)    the sale, transfer or other disposition of all or substantially all of
the assets of the Company; or
(iii)    any reverse merger in which the Company is the surviving entity, but in
which 50% or more of the Company’s outstanding voting stock is transferred to
holders different from those who held the stock immediately prior to such
merger; or
(iv)    the acquisition by any person (or entity) directly or indirectly of 50%
or more of the combined voting power of the outstanding shares of Company
capital stock; or

2





--------------------------------------------------------------------------------



(v)    during any period of two (2) consecutive years (not including any period
prior to the date of this Agreement), individuals who at the beginning of such
period constitute the Board (and any new director, whose election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was so approved), cease
for any reason to constitute a majority thereof; provided, however, that any
individual becoming a director subsequent to the Amended Effective Date whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Board on
the Amended Effective Date (the “Incumbent Board”) shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for
purposes of this proviso, any such individual whose initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board.
(f)    “Change of Control Period” means the period commencing on the Amended
Effective Date and ending on the fourth anniversary of the Amended Effective
Date; provided, however, that, commencing on the date three years after the
Amended Effective Date, and on each annual anniversary of such date (such date
and each annual anniversary thereof, the “Renewal Date”), the Change of Control
Period shall be automatically extended so as to terminate two years from such
Renewal Date, unless at least sixty (60) days prior to the Renewal Date, the
Company gives notice to the Executive that the Change of Control Period shall
not be extended.
(g)    “Code” means the Internal Revenue Code of 1986, as amended.
(h)    “Date of Termination” means the date on which the Executive experiences a
Separation from Service.
(i)    “Employment Agreement” means that certain Second Amended and Restated
Senior Executive Agreement between the Executive and the Company, dated
concurrently herewith (as amended from time to time).
(j)    “Involuntary Termination” means the termination of the Executive’s
employment with the Company (or, if applicable, successor entity) other than by
reason of death or disability:
(i)    upon the Executive’s involuntary discharge or dismissal other than for
Cause,

3





--------------------------------------------------------------------------------



(ii)    upon the Executive’s resignation for Good Reason in accordance with the
terms of Section 1(c)(i)(E) of the Employment Agreement,
(iii)    upon the Executive’s resignation following (A) a reduction in the
Executive’s level of Base Salary or any Target Bonus (unless, in the case of a
reduction in any Target Bonus, there is a corresponding increase in the level of
Base Salary such that, in the aggregate, the Executive is no worse off) or (B) a
material reduction in the Executive’s benefits, provided and only if such change
or reduction is effected without the Executive’s written concurrence,
(iv)    a material breach by the Company of this Agreement or the Employment
Agreement,
(v)    any action by the Company that results in a demotion or material
diminution of the Executive’s position, authority, duties or responsibilities,
or
(vi)    the Executive fails at any point to hold the titles, authorities and
responsibilities set forth in the Employment Agreement with the Company (or any
successor or surviving corporation), including without limitation a change in
title such that the Executive is no longer the principal executive officer of a
publicly-held company.
Except as provided in Section 2(b), for purposes of this Agreement any
determination of “Involuntary Termination” made by the Company or the Executive
shall be made in good faith. Any dispute regarding same shall be promptly
resolved by arbitration in accordance with the provisions of Sections 9(g) and
(h) below.
(k)    “Pro Rata Bonus” means an amount equal to 100% of the Target Bonus that
the Executive would have been eligible to receive for the Company’s fiscal year
in which the Executive’s employment terminates following a Change of Control,
multiplied by a fraction, the numerator of which is the number of days in such
fiscal year through the Termination Date and the denominator of which is 365.
(l)    “Separation from Service” means a “separation from service” within the
meaning of Section 409A(a)(2) (A)(i) of the Code, and Treasury Regulation
Section 1.409A-1(h).
(m)    “Target Bonus” means the bonus which would have been paid to the
Executive for full achievement of the Company’s base business plan or budget
and/or for the attainment of specific performance objectives pertaining to the
business of the Company or any of its specific business units or divisions, or
to individual performance criteria applicable to the Executive or his position,
which objectives have been established by the Board of Directors (or the
Compensation Committee thereof) for the Executive relating to such plan or
budget for the year in

4





--------------------------------------------------------------------------------



question. “Target Bonus” shall not mean the “maximum bonus” which the Executive
might have been paid for overachievement of such plan.
2.    Involuntary Termination of Employment Following a Change of Control.
(a)    Subject to the terms of this Agreement, the Executive shall be entitled
to receive severance payments from the Company for services previously rendered
to the Company and its Affiliated Companies if all of the following conditions
are met: (1) a Change of Control occurs during the Change of Control Period, (2)
the Executive’s employment is terminated under circumstances constituting an
Involuntary Termination, and (3) the Date of Termination occurs during the
period commencing upon such Change of Control and ending on the date that is
eighteen (18) months following the Change of Control. In such event, the
severance provisions of this Agreement shall control and take precedence over
any inconsistent terms of the Employment Agreement (including without limitation
Section 1(c)(iii)), and the Company shall, subject to Section 8 below:
(i)    within 30 days after the Date of Termination (or such earlier date as may
be required by applicable law), pay to the Executive the Executive’s Accrued
Compensation and Pro-Rata Bonus;
(ii)    in accordance with Section 2(b) below, pay to the Executive the amount
(the “Cash Severance”) equal to the product of (i) 3.00 and (ii) the sum of (A)
the Executive’s Base Salary and (B) the Executive’s Target Bonus;
(iii)    for a period of eighteen (18) months after the Date of Termination,
continue to provide the Executive with his car allowance as in effect
immediately prior to the Change of Control, payable in substantially equal
monthly installments commencing on the Date of Termination, provided, however
that if the Executive becomes reemployed with another employer and is eligible
to receive a car allowance, the Company shall be relieved of its obligation to
pay the Executive’s car allowance;
(iv)    for eighteen (18) months after the Date of Termination, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, subject to the Executive’s proper election to continue
healthcare coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”), the Company will pay the Executive’s and/or the
Executive’s family’s COBRA premiums in respect of COBRA benefits to be provided
at the levels being provided to the Executive and/or the Executive’s family
immediately prior to the Change of Control through third-party insurance
maintained by the Company under the Company’s benefit plans in a manner that
causes such COBRA benefits to be exempt from the application of Section 409A
under Treasury Regulation Section 1.409A-1(a)(5); provided, however, that if the
Executive

5





--------------------------------------------------------------------------------



becomes reemployed with another employer and is eligible to receive medical or
other welfare benefits under another employer provided plan, the benefits
described in this Section 2(a)(iv) shall be secondary to those provided under
such other plan during such applicable period of eligibility, provided, further,
that if during the period of continuation coverage, (x) any plan pursuant to
which such benefits are to be provided ceases to be exempt from the application
of Section 409A under Treasury Regulation Section 1.409A-1(a)(5), (y) such
amounts would be considered discriminatory under Section 105(h) of the Code, or
(z) the Company is otherwise unable to continue to cover Executive under its
group health plans (including without limitation, due to Section 2716 of the
Public Health Service Act or the Patient Protection and Affordable Care Act),
then, in any such case, an amount equal to each such remaining premium shall
thereafter be paid to the Executive as currently taxable compensation in
substantially equal monthly installments over the remainder of the continuation
coverage period;
(v)    within 30 days after the Date of Termination (with the exact payment date
to be determined in the sole discretion of the Company), subject to Section 8(c)
below, pay to the Executive a cash amount equal to the aggregate premiums that
the Company would have paid for basic life insurance, accidental death and
dismemberment insurance and long- and short-term disability insurance, each as
in effect on the Date of Termination, had the Executive remained employed by the
Company for eighteen (18) months after the Date of Termination;
(vi)    during the eighteen (18) month period immediately following the Date of
Termination, pay to the Executive, in substantially equal monthly installments,
an amount equal to the aggregate contribution (if any) to the Company’s Deferred
Compensation Plan and other retirement plans that the Company would have made on
behalf of the Executive (including matching contributions) if the Executive’s
employment continued for eighteen (18) months after the Date of Termination,
assuming for this purpose that all benefits under such retirement plans are
fully vested and that the Executive’s compensation during such eighteen (18)
months were the same as it had been immediately prior to the Change of Control,
(for clarification and avoidance of doubt, the foregoing provision applies only
to amounts contributed by the Company to Executive’s Deferred Compensation Plan
account, such as amounts contributed by the Company to match the Executive’s
deferral amounts, but does not apply to any amounts deferred by Executive, the
payout of which shall remain subject to and governed by the terms and conditions
of the Deferred Compensation Plan);
(vii)    provide the Executive, at the Company’s expense, with outplacement
services reasonably selected by the Executive, provided, however, that the cost
to the Company shall not exceed $15,000 and such services shall be provided to
Executive no later

6





--------------------------------------------------------------------------------



than the end of the second calendar year following that in which the Date of
Termination occurs; and
(viii)    subject to Section 4 below, all outstanding Company compensatory
equity awards that have not yet vested shall vest and, as applicable, become
exercisable on the Date of Termination, and any Company stock options shall
remain exercisable until the eighteen (18)-month anniversary of the Date of
Termination, provided, however, that in no event shall any stock option remain
exercisable beyond the earlier to occur of the tenth anniversary of the
applicable grant date or the stock option’s stated expiration date.
(b)    Subject to Section 8 below, the Cash Severance shall be payable as
follows:
(i)    if the Date of Termination occurs during the period commencing upon the
Change of Control and ending on the date that is six (6) calendar months and ten
(10) business days following the Change of Control (such date, the “Anniversary
Date”), then within thirty (30) days after the Date of Termination (with the
exact payment date to be determined in the sole discretion of the Company), or
(ii)    if the Date of Termination occurs during the period commencing on the
date immediately following the Anniversary Date and ending on the eighteen
(18)-month anniversary of the Change of Control, then (A) an amount equal to
150% of the Annual Base Salary (as defined in the Employment Agreement) (the
“1.5x Salary Amount”) shall be payable over a period of eighteen (18) months
commencing on the Date of Termination in substantially equal installments in
accordance with Company payroll procedures applicable to senior executives of
the Company, as in effect from time to time (but no less often than monthly),
provided, that payment of the 1.5x Salary Amount shall not commence until the
Company’s first payroll date occurring on or after the 30th day following the
Date of Termination (the “First Payroll Date”) and any amounts that would
otherwise have been paid prior to the First Payroll Date shall instead be paid
on the First Payroll Date; and (B) an amount equal to the difference between the
Cash Severance and the 1.5x Salary Amount shall be paid in a single lump sum
within thirty (30) days after the Date of Termination (with the exact payment
date to be determined in the sole discretion of the Company).
3.    Termination of Employment Following a Change of Control for Cause or Other
Than in Connection with an Involuntary Termination. If following a Change of
Control the Executive’s employment is terminated for Cause or the Executive
resigns other than in connection with an Involuntary Termination or due to the
Executive’s death or disability, this Agreement shall terminate without further
obligations to the Executive and all obligations and rights of the Executive and
the Company shall be governed by the appropriate operative provisions of the
Employment Agreement. The Executive shall not be deemed to have been terminated
for Cause under this Agreement, unless

7





--------------------------------------------------------------------------------



such termination is made in full compliance with the terms of Section 1(c)(i)(D)
of the Employment Agreement, including without limitation the provisions
relating to notice, the opportunity to be heard by the Board, the determination
of “Cause” being made by a majority of the directors of the Company and the
Executive’s right to appeal any such determination.
4.    Effect of Change of Control on Current Option, Restricted Stock and
Restricted Unit Awards. Immediately prior to a Change of Control, the vesting
and exercisability of all stock options, restricted stock and restricted stock
unit grants made to the Executive by the Company which are outstanding as of the
Amended Effective Date and which remain outstanding at the time of such event
shall be accelerated with respect to all shares subject thereto, provided,
however, that notwithstanding the foregoing, payment in respect of any
restricted stock units shall be made in accordance with the terms of such
restricted stock units. Accordingly, all stock options shall be exercisable at
such time in accordance with their terms. This Agreement is intended to amend
all stock option, restricted stock and restricted stock unit grants previously
awarded to the Executive to accelerate vesting as described above to the extent
vesting would not otherwise be accelerated under the terms of such stock option,
restricted stock and restricted stock unit grants. The Company agrees for
purposes of determining the continued exercisability of Executive’s stock
options outstanding on the Date of Termination, Executive shall be considered to
have remained employed by the Company until the date that is eighteen (18)
months from the Date of Termination, provided, however, that in no event shall
any stock option remain exercisable beyond the earlier to occur of the tenth
anniversary of the applicable grant date or the stock option’s stated expiration
date.
5.    Excess Parachute Payments, Limitation on Payments.
(a)    Best Pay Cap. Notwithstanding any other provision of this Agreement, in
the event that any payment or benefit received or to be received by the
Executive (including any payment or benefit received in connection with a
termination of the Executive’s employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (all such payments and
benefits, including the payments and benefits under Sections 3 and 4 hereof,
being hereinafter referred to as the “Total Payments”) would be subject (in
whole or part), to the excise tax imposed under Section 4999 of the Code (the
“Excise Tax”), then, after taking into account any reduction in the Total
Payments provided by reason of Section 280G of the Code in such other plan,
arrangement or agreement, the cash severance payments under this Agreement shall
first be reduced, and the noncash severance payments hereunder shall thereafter
be reduced, to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax but only if (i) the net amount of such Total Payments,
as so reduced (and after subtracting the net amount of federal, state and local
income taxes on such reduced Total Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such
reduced Total Payments) is greater than or equal to (ii) the net amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total

8





--------------------------------------------------------------------------------



Payments and the amount of Excise Tax to which the Executive would be subject in
respect of such unreduced Total Payments and after taking into account the phase
out of itemized deductions and personal exemptions attributable to such
unreduced Total Payments).
(b)    Certain Exclusions. For purposes of determining whether and the extent to
which the Total Payments will be subject to the Excise Tax, (i) no portion of
the Total Payments the receipt or enjoyment of which the Executive shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of Section 280G(b) of the Code shall be taken into account; (ii) no
portion of the Total Payments shall be taken into account which, in the written
opinion of an independent, nationally recognized accounting firm (the
“Independent Advisors”) selected by the Company, does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of Independent Advisors, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in Section
280G(b)(3) of the Code) allocable to such reasonable compensation; and (iii) the
value of any non-cash benefit or any deferred payment or benefit included in the
Total Payments shall be determined by the Independent Advisors in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.
6.    Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense, or other
claim, right or action that the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement, and subject to the
effect of the provisos at the end of Section 2(a)(iii) above, such amounts shall
not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay as incurred (within 10 days following the Company’s
receipt of an invoice from the Executive), to the full extent permitted by law,
subject to Section 8 below, all legal fees and expenses that the Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus, in each case, interest on any
delayed payment at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code.
7.    Successors.
(a)    This Agreement is personal to the Executive, and, without the prior
written consent of the Company, shall not be assignable by the Executive other
than by will or the laws of

9





--------------------------------------------------------------------------------



descent and distribution. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s legal representatives.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. Except as provided in Section 7(c),
without the prior written consent of the Executive this Agreement shall not be
assignable by the Company.
(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. For purposes
hereof, “Company” means the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid that assumes and agrees to perform this
Agreement by operation of law or otherwise.
8.    Code Section 409A.
(a)    The payments and benefits provided hereunder are intended to be exempt
from or compliant with the requirements of Section 409A of the Code.
Notwithstanding any provision of this Agreement to the contrary, in the event
that following the effective date hereof, the Company reasonably determines that
any payments or benefits hereunder are not either exempt from or compliant with
the requirements of Section 409A of the Code, the Company and the Executive
shall work together to adopt such amendments to this Agreement or adopt such
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that are necessary or
appropriate (i) to preserve the intended tax treatment of the payments and
benefits provided hereunder, to preserve the economic benefits with respect to
such payments and benefits, and/or (ii) to exempt such payments and benefits
from Section 409A of the Code or to comply with the requirements of Section 409A
of the Code and thereby avoid the application of penalty taxes thereunder,
provided, however, that the Company shall have no obligation to take any action
described in this Section 8 or to indemnify the Executive for any failure to
take any such action.
(b)    Notwithstanding anything to the contrary in this Agreement, no
compensation or benefits, including without limitation any termination payments
or benefits payable under Section 2 above, shall be paid to the Executive during
the 6-month period following the Executive’s Separation from Service to the
extent that the Company reasonably determines that paying such amounts at the
time or times indicated in this Agreement would be a prohibited distribution
under Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts
is delayed as a result of the previous sentence, then on the first business day
following the end of such 6-month period (or such earlier date upon which such
amount can be paid under Section 409A of

10





--------------------------------------------------------------------------------



the Code without resulting in a prohibited distribution, including as a result
of the Executive’s death), the Company shall pay the Executive a lump-sum amount
equal to the cumulative amount that would have otherwise been payable to the
Executive during such 6-month period.
(c)    To the extent that any reimbursements hereunder constitute taxable
compensation to the Executive, including without limitation, any reimbursements
made in accordance with Section 6 above (but excluding any reimbursements made
in accordance with Sections 2 and 5 above, which reimbursements shall be
provided in accordance with such Sections), such reimbursements shall be made to
the Executive promptly, but in no event after December 31st of the year
following the year in which the expense was incurred, the amount of any such
amounts reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year, and the Executive’s right to reimbursement
of any such expenses shall not be subject to liquidation or exchange for any
other benefit.
9.    Miscellaneous.
(a)    The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
other than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.
(b)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
if to the Executive:
Peter T. Dameris
26745 Malibu Hills Road
Calabasas, CA 91301
if to the Company:
On Assignment, Inc.
26745 Malibu Hills Road
Calabasas, CA 91301
Attention: Chief Legal Officer
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

11





--------------------------------------------------------------------------------



(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement or the Employment Agreement.
(d)    The Company may withhold from any amounts payable under this Agreement
such United States federal, state or local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.
(e)    The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 2, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.
(f)    For clarification, this Agreement is intended to supplement the terms of
the Executive’s previously executed Employment Agreement and shall control in
the event of any termination for Good Reason or other than for Cause of the
Executive’s employment by the Company in connection with or following any Change
of Control; provided, however, that the Executive shall not be entitled to
payments or benefits in respect of the termination of his employment under both
this Agreement and the Employment Agreement, except to the extent that such
other payments or benefits are complementary to (and not duplicative of)
payments and/or benefits provided hereunder. Simultaneously with the execution
of this Agreement by a duly authorized officer of the Company and the Executive,
the Executive is not eligible to participate in the Company’s Change in Control
Severance Plan.
(g)    All claims by the Executive for payments or benefits under this Agreement
shall first be directed to and determined by the Company’s Compensation
Committee of the Board of Directors and shall be in writing. Any denial by the
Compensation Committee of a claim for benefits under this Agreement shall be
delivered to the Executive in writing and shall set forth the specific reasons
for the denial and the specific provisions of this Agreement relied upon. The
Compensation Committee shall afford the Executive a reasonable opportunity for a
review of the decision denying a claim and shall further allow the Executive
make a written demand upon the Company to submit the disputed matter to
arbitration in accordance with the provisions of paragraph (h) below. The
Company shall pay all expenses of the Executive, including reasonable attorneys
and expert fees, in connection with any such arbitration. If for any reason the
arbitrator has not made his award within ninety (90) days from the date of
Executive’s demand for arbitration, such arbitration proceedings shall be
immediately suspended and the Company shall be deemed to have agreed to
Executive’s position and the Company shall, as soon as practicable and in any
event within 10 business days after the expiration of such 90 day period, pay
Executive his expenses and all amounts claimed by him that were the subject of
such dispute and arbitration proceedings.

12





--------------------------------------------------------------------------------



(h)    Subject to the terms of paragraph (g) above, any dispute arising from, or
relating to, this Agreement shall be resolved at the request of either party
through binding arbitration in accordance with this paragraph (h). Within 10
business days after demand for arbitration has been made by either party, the
parties, and/or their counsel, shall meet to discuss the issues involved, to
discuss a suitable arbitrator and arbitration procedure, and to agree on
arbitration rules particularly tailored to the matter in dispute, with a view to
the dispute’s prompt, efficient, and just resolution. Upon the failure of the
parties to agree upon arbitration rules and procedures within a reasonable time
(not longer than 15 business days from the demand), the Commercial Arbitration
Rules of the American Arbitration Association shall be applicable. Likewise,
upon the failure of the parties to agree upon an arbitrator within a reasonable
time (not longer than 15 business days from demand), there shall be a panel
comprised of three arbitrators, one to be appointed by each party and the third
one to be selected by the two arbitrators jointly, or by the American
Arbitration Association, if the two arbitrators cannot decide on a third
arbitrator. At least 30 days before the arbitration hearing (which shall be set
for a date no later than 60 days from the demand), the parties shall allow each
other reasonable written discovery including the inspection and copying of
documents and other tangible items relevant to the issues that are to be
presented at the arbitration hearing. The arbitrator(s) shall be empowered to
decide any disputes regarding the scope of discovery. The award rendered by the
arbitrator(s) may include, without limitation, special, punitive and/or
consequential damages, if and to the extent deemed appropriate by the
arbitrator(s). The award rendered by the arbitrator(s) shall be final and
binding upon both parties. The arbitration shall be conducted in Los Angeles
County, California. The California State Superior Court located in Los Angeles
County, California shall have exclusive jurisdiction over disputes between the
parties in connection with such arbitration and the enforcement thereof, and the
parties consent to the jurisdiction and venue of such court for such purpose.
(i)    This Agreement shall be governed by the laws of the State of Delaware,
without giving effect to any choice of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.
(j)    This Agreement shall terminate and be of no further force and effect
immediately upon the Executive’s voluntary termination of his employment with
the Company (irrespective of whether such termination constitutes retirement or
resignation), provided that such termination is not with Good Reason and does
not constitute an Involuntary Termination.
(k)    As of the Amended Effective Date, this Agreement and those documents
expressly referred to herein embody the complete agreement and understanding
among the parties and supersede and preempt any prior understandings, agreements
or representations by or among the parties, written or oral, which may have
related to the subject matter hereof in any way, including without limitation,
the Original Agreement but excluding the Employment Agreement. The

13





--------------------------------------------------------------------------------



Executive agrees that the Original Agreement shall be superseded and of no
further force or effect from and after the Amended Effective Date. In the event
that the Executive’s employment with the Company is terminated prior to the
Amended Effective Date, this Agreement (including, without limitation, the
immediately preceding sentence) shall have no force or effect.
[Execution Page Follows]





14





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.


 
 
 
 
 
 
 
/s/ Peter T. Dameris
 
 
 
Peter T. Dameris
 
 
 
 
 
 
 
 
ON ASSIGNMENT, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jeremy M. Jones
 
 
 
 
Jeremy M. Jones
 
 
 
 
Chairman of the Board
 






[Signature Page to Agreement]

